Exhibit 10.9

EXECUTION COPY

LEASE AGREEMENT

between

APP PHARMACEUTICALS, LLC

and

ABRAXIS BIOSCIENCE, LLC



--------------------------------------------------------------------------------

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”), dated effective as of the 13th day of
November, 2007 (the “Effective Date”), is made by and between APP
Pharmaceuticals, LLC, a Delaware limited liability company (“LESSOR”), and
Abraxis BioScience, LLC, a Delaware limited liability company (“LESSEE”).

RECITALS

WHEREAS, LESSOR and LESSEE (and their respective parent companies) have entered
into a Separation and Distribution Agreement dated as of the Effective Date (the
“Separation Agreement”);

WHEREAS, simultaneously herewith, New Abraxis, Inc., to be renamed Abraxis
BioScience, Inc., parent company of LESSEE, and LESSOR are entering into a
Manufacturing Agreement (the “Manufacturing Agreement”);

WHEREAS, LESSOR is the owner of that certain improved real property located at
and commonly known as the Grand Island facility;

WHEREAS, LESSOR desires to lease to LESSEE a portion of the Grand Island
facility, indicated as “Abraxane Area” in Exhibit A (together with all
buildings, structures, fixtures and improvements and betterments thereon and
appurtenances thereto other than the Contributed Machinery and Equipment (as
defined in the Separation Agreement)) thereon attached hereto and made a part
hereof (the “Property”);

WHEREAS, notwithstanding that LESSOR owns the Property, LESSEE is, and remains,
the owner of the Machinery and Equipment (as defined in the Separation
Agreement) of LESSEE; and

WHEREAS, LESSOR desires to lease to LESSEE, and LESSEE desires to lease from
LESSOR, (i) the Property (ii) all improvements at any time existing thereon and
(iii) all fixtures, equipment, furniture and machinery, excluding, for all
purposes, the Contributed Machinery and Equipment of LESSEE (collectively, the
“Premises”).

NOW, THEREFORE, in consideration of the mutual promises and premises hereinafter
contained, it is hereby mutually agreed as follows:

ARTICLE I

Definitions

1.1 All capitalized terms used in this Lease and not defined herein shall have
the meaning ascribed to such terms in the Separation Agreement.



--------------------------------------------------------------------------------

ARTICLE II

Property

2.1 Lease. LESSOR hereby leases to LESSEE the LESSEE’s share of the Premises,
hereinafter referred to as the “LESSEE Premises,” and LESSEE leases, hires and
takes from LESSOR the LESSEE Premises. LESSEE has inspected the Premises and
accepts the same “As Is.” The LESSEE Premises consists of approximately 5,748
square feet of office, warehouse and pharmaceutical space and shall include the
right to use and obligation to share (as applicable) any common areas.

ARTICLE III

Term

3.1 Term. The term of this Lease shall commence on the Effective Date and end on
December 31, 2011 (the “Term”), unless earlier terminated in accordance with the
provisions of this Lease.

3.2 Lease Extension Option.

(a) LESSEE shall have the right and option to renew and extend the Term of this
Lease until December 31, 2012 if LESSEE has not obtained the necessary
regulatory approvals from the European Medicines Evaluation Agency to
manufacture the Product (as defined in the Manufacturing Agreement) in at least
two facilities (not including the Grand Island facility) by June 30, 2011. In
order to exercise this option, LESSEE shall provide at least three (3) months
notice to LESSOR of its intention to renew and extend the Term.

(b) For any extension, the base rent shall be the base rent of the immediately
preceding lease year plus three percent (3%).

3.3 Holding Over. If LESSEE retains possession of the Premises or any part
thereof after the termination of this Lease or expiration of the Term, LESSEE
shall pay to LESSOR a monthly Rent equal to 2.00 times the monthly Rent in
effect as of the last month of the Term. This charge shall not limit LESSOR’s
right to seek such other remedy as may be available to it at law or equity.

ARTICLE IV

Rent

4.1 Rent. During the Term, LESSEE covenants and agrees to pay LESSOR, as annual
rent for the Premises, the aggregate amount of $38,799, which shall be paid
monthly (i.e., $3,233.25) on the 1st day of each month during the Term at the
LESSOR’s address for notice hereunder or otherwise as LESSOR may designate (the
“Rent”).

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE V

Services and Utilities

5.1 Services and Utilities. During the Term, LESSOR shall be solely responsible
for and shall pay expenses for all utilities used or consumed at the Premises
including but not limited to all water, gas, heat, light, power, telephone and
other utilities and services supplied to the Premises together with any taxes
thereon. If LESSEE desires to install any equipment which shall require
additional utility facilities or utility facilities of a greater capacity than
the facilities existing on the Effective Date, such installation shall be
subject to LESSOR’s prior written approval (such approval not to be unreasonably
withheld, conditioned, denied or delayed) of LESSEE’s plans and specifications
therefor.

5.2 LESSOR Not Responsible For Interruption of Service. LESSOR shall in no way
be liable or responsible for any loss, damage or expense that LESSEE may sustain
or incur by reason of any change, failure, interference, disruption or defect in
the supply or character of the utilities furnished to the Premises, or if the
quantity or character of the utilities supplied to the Premises are no longer
available or suitable for LESSEE’s requirements, and no such change, failure,
defect, unavailability or unsuitability shall constitute an actual or
constructive eviction in whole or in part, or entitle LESSEE to any abatement or
diminution of rent or additional rent, or relieve LESSEE from any obligations
under the Lease; provided, however, if any service failure arises from the gross
negligence or willful misconduct of LESSOR, then (a) the Rent and any additional
rent payable under this Lease shall abate in proportion to the fraction of the
total rentable area of the Premises that is materially affected by such service
failure and (b) LESSEE shall have the right to pursue any and all remedies
available at law or in equity.

ARTICLE VI

Repairs and Maintenance

6.1 LESSEE’s Obligations.

(a) Except for Capital Repairs (as hereinafter defined), LESSEE shall be
responsible for (i) all repairs (including replacements) necessary to maintain
the Premises in substantially the same condition as exists on the Effective
Date, normal wear and tear and damage by fire or other casualty and eminent
domain excepted. LESSEE shall not be responsible for any maintenance, repairs or
replacement in or affecting any portions of the Premises occupied by any tenant
or occupant other than LESSEE. In the event that LESSEE has not performed such
repairs and LESSOR elects to perform the repair, after written notice and a
reasonable opportunity to cure, LESSEE shall reimburse LESSOR the repair costs
within thirty (30) days following LESSEE’s receipt of LESSOR’s written demand
and evidence of payment therefor.

(b) LESSEE shall also be responsible for making any repairs to the Property
caused by any act, omission or negligence of LESSEE or its employees, agents,
invitees, licensees, subtenants, or contractors and shall indemnify and save
harmless LESSOR from any and all expenses, liens, claims, or damages to either
persons or property arising out of, or resulting from the failure to

 

- 4 -



--------------------------------------------------------------------------------

make such repairs; provided, however, LESSEE shall not be obligated to make any
repairs to the Property if the need for such repairs is caused by LESSOR or its
agents, contractors, employees, guests or invitees. LESSOR shall have the right
to make any repairs that are the responsibility of LESSEE under this
Section 6.1(b) at LESSEE’s sole cost and expense after written notice and
reasonable opportunity to make the repair, and LESSEE shall reimburse LESSOR the
repair costs within thirty (30) days following LESSEE’s receipt of LESSOR’s
written demand and evidence of payment therefor.

(c) All repairs conducted by LESSEE shall be accomplished promptly with first
class materials, in a good and workmanlike manner, in compliance with all
applicable laws of all governmental authorities and in a style, character and
quality conforming to the existing construction of the Premises.

6.2 LESSOR’s Obligations. For the purposes of this Lease, “Capital Repairs”
shall mean (i) any maintenance, repairs or replacements to the roof, foundation
and structural elements of the Premises, (ii) any maintenance, repairs or
replacements to the Premises’ systems (which shall include the heating,
ventilating, air-conditioning, plumbing, electrical, mechanical and other
systems and equipment serving the Premises generally), the common areas or the
exterior of the Premises and (iii) maintenance, repairs or replacements to the
Premises required to comply with any laws applicable to the Premises (to the
extent not relating to LESSEE’s use or occupancy of the Premises) enacted or
promulgated after the date of this Lease, in each case, the cost of which is
properly characterized as property, plant and equipment according to generally
accepted accounting practices. LESSOR, at its expense (subject to reimbursement
by LESSEE to the extent provided in Section 6.1 (b)), shall be responsible for
all Capital Repairs necessary to keep the Premises in as good condition as
exists as of the Effective Date or to comply with any laws applicable to the
Premises (to the extent not relating to LESSEE’s use or occupancy of the
Premises) enacted or promulgated after the Effective Date. LESSOR shall complete
such repairs in a good and workmanlike manner consistent with normal and
customary industry standards for buildings similar to the Premises and in
compliance with all applicable laws.

ARTICLE VII

Alterations, and Additions

7.1 Alterations and Additions. LESSEE shall have the right, from time to time,
without LESSOR’s consent, to make interior alterations, improvements and/or
additions in and to the Premises that will have no effect on the roof,
foundation or other structural elements of the Premises (the “Building
Structure”) and will have no adverse effect on the heating, ventilating,
air-conditioning, plumbing, electrical, mechanical and other systems and
equipment serving the Premises generally (the “Building Systems”). LESSEE may
make alterations, improvements and/or additions that affect the exterior of the
Premises or may have a material adverse effect on the Building System only after
first obtaining the prior written consent of LESSOR, which consent shall not be
unreasonably withheld, conditioned, delayed or denied. All such approved
additions, alterations or improvements shall be in accordance to plans and
specifications prepared by a duly qualified architect or engineer who shall
submit such plans and specifications to LESSOR for written approval, not to be
unreasonably withheld, conditioned, delayed or denied. All alterations,
improvements, and additions to the Premises shall be made in accordance with all
applicable laws and shall at once when made or installed be deemed to have
attached to

 

- 5 -



--------------------------------------------------------------------------------

the freehold and to have become the property of LESSOR and shall remain for the
benefit of LESSOR at the end of the Term or other earlier termination of this
Lease. Any equipment installed by LESSEE during the Term shall at LESSEE’s
election be removed at the expiration or termination of this Lease or shall
remain at the Premises. In the event of making such alterations, improvements,
and/or additions as herein provided, LESSEE shall indemnify and save harmless
LESSOR from any and all expenses, liens, claims, or damages to either persons or
Premises arising out of, or resulting from the undertaking or making of said
alterations, additions, and improvements. Notwithstanding anything to the
contrary set forth herein, LESSEE shall have the right, without LESSOR’s consent
or approval, to make non-structural alterations of less than $50,000 in any
instance.

ARTICLE VIII

Taxes

8.1 Payment of Taxes. LESSOR shall pay all real property taxes applicable to the
Premises. LESSOR’s obligations under this Section 8.1 shall survive the
expiration or termination of this Lease.

8.2 Definition of Real Property Tax. As used herein, the term “real property
tax” shall include any form of fee or tax imposed by any authority having the
direct or indirect power to tax or assess, including any city, county, state or
federal government, any school, agricultural, lighting, drainage or other
improvement district thereof, or any private owners association created by
covenants, conditions and restrictions binding on the Premises, as against any
legal or equitable interest of LESSOR in the Premises, or as against LESSOR’s
business of leasing the Premises. The term “real property tax” shall also
include any tax, fee, levy, assessment or charge, or any increase therein,
imposed by reason of events occurring during the Term, including, but not
limited to, a change in the ownership of the Premises. Notwithstanding the
foregoing, “real property tax” shall not include: (i) all excess profits taxes,
franchise taxes, succession taxes, estate taxes, capital stock taxes,
inheritance taxes, gift taxes, mortgage taxes, federal and state income taxes or
any other taxes imposed upon or measured by LESSOR’s gross income or profits
unless the same is specifically imposed in lieu of real estate taxes or ad
valorem taxes; (ii) penalties for late payments; (iii) special assessments; and
(iv) transfer taxes imposed upon any transfer of the Premises or any interest
therein.

8.3 Personal Property Taxes.

(a) LESSEE shall pay prior to delinquency all taxes assessed against and levied
upon LESSEE’s trade fixtures, furnishings, Machinery and Equipment of LESSEE and
all other personal property of LESSEE contained in the Premises or otherwise
owned or operated by LESSEE at the Premises. When possible, LESSEE shall cause
said trade fixtures, furnishings, Machinery and Equipment of LESSEE and all
other personal property to be assessed and billed separately from the real
property of LESSOR.

(b) If any of LESSEE’s personal property shall be assessed and billed with
LESSOR’s real property, LESSEE shall pay LESSOR the taxes attributable to LESSEE
within thirty (30) days after receipt of a written statement setting forth the
taxes applicable to LESSEE’s property.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE IX

Indemnification; Insurance

9.1 Indemnity. LESSEE shall indemnify, defend and hold harmless LESSOR (solely
with respect to LESSOR’s position as the owner of the Premises and the landlord
under this Lease) from and against any and all claims arising from LESSEE’s use
of the Premises, or from the conduct of LESSEE’s business or from any activity,
work or things done, permitted or suffered by LESSEE in or about the Premises or
elsewhere, and shall further indemnify, defend and hold harmless LESSOR (solely
with respect to LESSOR’s position as the owner of the Premises and the landlord
under this Lease) from and against any and all claims arising from any breach or
default in the performance of any obligation on LESSEE’s part to be performed
under the terms of this Lease or arising from any negligence of LESSEE, or any
of LESSEE’s agents, contractors or employees, and from and against all costs,
attorneys’ fees, expenses and liabilities incurred in the defense of any such
claim or any action or proceeding brought thereon; provided, however, LESSEE
shall not indemnify, defend or hold harmless LESSOR from and against any claim,
liability, expense, lawsuit, cost, loss or other damage, including reasonable
attorneys’ fees, which arise from or are caused by or in anyway connected to the
negligence or willful misconduct of LESSOR, its employees, agents, contractors,
guests or invitees. Subject to Section 9.2 below, LESSOR shall indemnify, defend
and hold harmless LESSEE (solely with respect to LESSEE’s position as the tenant
under this Lease) from and against any and all claims arising from LESSOR’s use
of or entry onto the Premises, and shall further indemnify, defend and hold
harmless LESSEE (solely with respect to LESSEE’s position as the tenant under
this Lease) from and against any and all claims arising from any breach or
default in the performance of any obligation on LESSOR’s part to be performed
under the terms of this Lease or arising from any gross negligence or willful
misconduct of LESSOR, or any of LESSOR’s agents, contractors or employees and
from and against all costs, attorneys’ fees, expenses and liabilities incurred
in the defense of any such claim or any action or proceeding brought thereon;
provided, however, LESSOR shall not indemnify, defend or hold harmless LESSEE
from and against any claim, liability, expense, lawsuit, cost, loss or other
damage, including reasonable attorneys’ fees, which arise from or are caused by
or in anyway connected to the negligence or willful misconduct of LESSEE, its
employees, tenants, agents, guests or invitees.

9.2 Exemption of LESSOR From Liability.

(a) Except to the extent caused by the gross negligence or willful misconduct of
LESSOR, its employees, agents, guests or invitees, LESSEE hereby agrees that
LESSOR and its agents shall not be liable for injury to LESSEE’s business or any
loss of income therefrom or for damage to the goods, wares, merchandise or other
property of LESSEE, LESSEE’s employees, invitees, customers or any other person
in or about the Premises, nor shall LESSOR be liable for injury to the person of
LESSEE, LESSEE’s employees, agents or contractors, whether such damage or injury
is caused by or results from fire, steam, electricity, gas, water or rain, or
from the breakage, leakage, obstruction, or other defects of pipes, sprinklers,
wires, appliances, plumbing, air conditioning, light fixtures or from any other
cause whether said damage or injury results from conditions arising upon the

 

- 7 -



--------------------------------------------------------------------------------

Premises or upon other portions of the building of which the Premises are a
part, or from other sources or places, and regardless of whether the cause of
such damage or injury or the means of repairing the same is inaccessible to
LESSEE. LESSOR shall not be liable for any damages arising from any act or
neglect of any other lessee, if any, of the building in which the Premises are
located.

(b) No directors, officers, employees or agents of LESSOR or individual, member
of a joint venture, tenancy in common, firm or partnership, general or limited,
which may be LESSOR or any successor in interest, shall be subject to personal
liability with respect to any of the covenants or conditions of this Lease.
LESSEE will not seek recourse against the directors, officers, employees or
agents of LESSOR or an individual, member of a joint venture, tenancy in common,
firm or partnership, general or limited, which may be LESSOR or any
successor-in-interest or any of their personal assets for such satisfaction. It
is mutually agreed that this clause is and shall be considered an integral part
of this Lease.

(c) No directors, officers, employees or agents of LESSEE or individual, member
of a joint venture, tenancy in common, firm or partnership, general or limited,
which may be LESSEE or any successor in interest, shall be subject to personal
liability with respect to any of the covenants or conditions of this Lease.
LESSOR will not seek recourse against the directors, officers, employees or
agents of LESSEE or an individual, member of a joint venture, tenancy in common,
firm or partnership, general or limited, which may be LESSEE or any
successor-in-interest or any of their personal assets for such satisfaction. It
is mutually agreed that this clause is and shall be considered an integral part
of this Lease.

(d) Remedies and limitations thereon set forth in this Lease shall only apply in
this Lease.

9.3 Insurance.

(a) LESSOR shall obtain and maintain “all risk” property and casualty insurance
on the Property, including the Premises. LESSEE shall pay the cost of the
premiums for said insurance pertaining to the Premises or, if LESSOR consents,
obtain Property & General Liability coverage of its own on the Premises, with
LESSOR as loss payee on the Property and as additional named insured on the
general liability policy. LESSEE shall carry and maintain at all times
throughout the Term, at its expense, insurance with terms, coverage and
companies satisfactory to LESSOR:

(i) commercial (comprehensive) liability insurance, with coverage against
assumed or contractual liability under this Lease, with respect to liability
arising out of ownership, use, occupancy or maintenance of the Premises and all
areas appurtenant thereto, to afford protection with respect to personal injury,
loss of life and property damage, of not less than $2,000,000 per occurrence
combined single limit subject to a $2,000,000 general aggregate;

 

- 8 -



--------------------------------------------------------------------------------

(ii) “all risk” property insurance, including boiler and machinery comprehensive
form, if applicable, covering damage to or loss of any of LESSEE’s personal
property, fixtures, equipment and alterations, including electronic data
processing equipment (and coverage for the full replacement cost thereof,
including business interruption of LESSEE), together with, if the property of
LESSEE’s invitees is to be kept in the Premises, warehouser’s legal liability or
bailee customers insurance for the full replacement cost of the property
belonging to invitees and located in the Premises; and

(iii) worker’s compensation insurance and employer’s liability insurance in
amounts required by applicable law or statute covering all persons employed in
connection with LESSEE.

(b) LESSEE’s Contractor Insurance. LESSEE shall require any contractor of LESSEE
performing work on the Premises to carry and maintain, at no expense to LESSOR:

(i) worker’s compensation insurance in form and amounts required by law; and

(ii) public liability insurance insuring LESSEE and LESSOR as additional
insured, against liability which may arise on account of any alteration,
addition, improvement or construction, written on a claims occurrence basis with
minimum limits of $1,000,000/occurrence (it being understood that this is public
liability insurance and not product liability insurance).

(c) Insurance Companies. Insurance required to be maintained by LESSEE shall be
written by companies licensed to do business in the state in which the Premises
are located and having, at the time the initial policies are issued, a General
Policyholders Rating of at least “A-/VII” (or such higher rating as may be
required by a lender having a lien on the Premises) as set forth in the most
current issue of “Best’s Insurance Guide.”

(d) Policy Requirements. Comprehensive commercial liability and “all risk”
property insurance policies evidencing such insurance shall, with respect to
comprehensive commercial liability policies, name LESSOR and/or its designee(s)
as additional insured and, with respect to “all risk” property insurance
policies, name LESSOR and/or its designee(s) as loss payee, shall be primary and
noncontributory and shall contain a provision, by means of endorsement or
otherwise, whereby the insurer agrees that such policy shall not be cancelled,
materially changed or not renewed without at least thirty (30) days advance
written notice to LESSOR (except in case of cancellation for non-payment of
premium, in which case ten (10) days advance written notice shall be sufficient)
at the address set forth herein, or to such other party or address as may be
designated by LESSOR or its designee from time to time. Such commitment to
provide prior notice of cancellation, modification or non-renewal shall be
without qualifications. All liability insurance policies shall be written on a
claims occurrence basis and have a separation of insureds endorsement.

(e) Certificates of Insurance. Prior to the Commencement Date and thereafter on
the anniversary of the issuance of each policy LESSEE shall furnish to LESSOR
certificates of insurance evidencing the coverage under each of the policies
required by LESSOR herein. Said certificate shall include an acknowledgment of
the commitment to provide LESSOR thirty (30) days’ prior written notice of
cancellation, modification or non-renewal (except ten (10) days for
non-payment).

 

- 9 -



--------------------------------------------------------------------------------

(f) LESSEE’s Failure to Comply with Insurance Requirements. In the event that
LESSEE fails to comply with LESSEE’S insurance requirements as stated herein,
then, in addition to (and not in lieu of) all other remedies that LESSOR may
have hereunder for a breach by LESSEE, LESSOR may, but shall not be obligated
to, obtain such insurance at LESSOR’s sole option and keep the same in effect,
and LESSEE shall pay LESSOR the premium cost thereof upon demand. It is agreed,
however, that LESSOR is not responsible for any inadequacy of insurance
protection purchase by LESSEE or by LESSOR on behalf of LESSEE.

(g) Mutual Waiver of Subrogation. Neither LESSOR nor LESSEE shall be liable to
the other or to any insurance company (by way of subrogation or otherwise)
providing coverage for any loss or damage to any building, structure or other
tangible property, or any resulting loss of income, even though such loss or
damage might have been occasioned by the negligence of the other contracting
party, its agents or employees, provided and to the extent such loss or damage
is covered by insurance, it being acknowledged and agreed that the amount of any
insurance deductibles is expressly excluded from the waiver provisions herein
set forth. Notwithstanding the foregoing, the cost of any damage not covered by
insurance shall be borne by the responsible party.

(h) Notice of Fire. LESSEE shall give immediate notice to LESSOR in case of fire
or accidents in the Premises or of defects therein or in any fixtures or
equipment and both parties shall procure a waiver of right of subrogation
against one another on the part of all insurance carriers in connection with all
insurance policies covering losses arising out of destruction or damage to the
Premises or its contents.

ARTICLE X

Compliance with Requirements

10.1 Compliance. LESSEE will use commercially reasonable efforts not to do any
act or thing which constitutes a public or private nuisance. LESSOR will join in
the application for any permit or authorization with respect to any Legal
Requirements if such joinder is necessary. The term “Legal Requirements” shall
mean all statutes, codes, ordinances, rules, regulations, orders, judgments or
decrees of governments, authorities, agencies, officials and officers which now
or at any time hereafter may be applicable to the Property.

ARTICLE XI

[Intentionally Omitted]

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE XII

Covenant Against Liens

12.1 Liens of LESSEE. If because of any act or omission of LESSEE, any
mechanic’s lien or other lien, charge, or order for the payment of money shall
be filed against any portion of the Premises, LESSEE shall, at its own cost and
expense, cause the same to be discharged of record or bonded within ninety
(90) days after written notice from LESSOR to LESSEE of the filing thereof.

12.2 Removal of Liens. If LESSEE shall fail to cause such liens to be discharged
of record or bonded within the aforesaid ninety (90) day period or satisfy such
liens within thirty (30) days after any judgment in favor of such lien holders
from which no further appeal might be taken, then LESSOR shall have the right to
cause the same to be discharged. All amounts paid by LESSOR to cause such liens
to be discharged shall constitute additional rent payable by LESSEE to LESSOR.

ARTICLE XIII

Environmental Matters

13.1 Conduct of Operations. During the Term, LESSEE shall conduct its operations
at the Premises in material compliance with applicable Environmental Laws.

13.2 Hazardous Materials. LESSEE shall not cause nor permit, nor allow any of
LESSEE’s employees, agents, customers, visitors, invitees, licensees,
contractors, assignees or sublessee’s (individually, a “LESSEE PARTY” and
collectively, “LESSEE PARTIES”) to cause or permit, any Hazardous Materials to
be brought upon, stored, manufactured, generated, blended, handled, recycled,
treated, disposed or used on, under or about the Premises, except in material
compliance with all applicable Environmental Laws. As used herein, “Hazardous
Materials” means any chemical, substance, material, controlled substance, waste
or combination thereof, whether solid, semi-solid, liquid or gaseous, which is
hazardous to human health or safety or to the environment due to its
radioactivity, ignitability, corrosivity, reactivity, explosivity, toxicity,
carcinogenicity, mutagenicity, phytotoxicity, infectiousness or other harmful
properties or effects, including, without limitation, petroleum and petroleum
byproducts, asbestos, radon, polychlorinated biphenyls (PCBs), refrigerants
regulated by the Environmental Protection Agency’s “Refrigerant Recycling Rule,”
as amended from time to time, and all of those chemicals, substances, materials,
controlled substances, wastes or combinations thereof which are now or become in
the future listed, defined or regulated in any manner by any Environmental Law
based upon, directly or indirectly, such properties or effects. As used herein,
“Environmental Laws” means any and all federal, state or local laws,
regulations, standards, decisions of courts, ordinances, rules, codes, orders,
decrees, directives, guidelines, permits or permit conditions concerning the
protection of public health and safety, worker health and safety or the
environment, currently existing and as amended, enacted, issued or adopted in
the future which are or become applicable to and enforceable upon LESSEE, or the
Premises. LESSEE and LESSEE PARTIES shall comply in all material respects with
all Environmental Laws and promptly notify LESSOR in writing of the material
violation of any Environmental Law or any reportable spill and/or release of any
Hazardous

 

- 11 -



--------------------------------------------------------------------------------

Materials, in, on, under or about the Premises or the improvements thereon or
the soil or groundwater thereunder. LESSOR shall have the right to enter upon
and inspect the Premises and to conduct tests, monitoring and investigations, in
each case after 24 hour prior notice to LESSEE or as is otherwise reasonably
necessary in the operation and/or protection of the Premises, its components or
persons therein; provided however, that LESSOR shall take reasonable commercial
efforts to minimize any disturbance to LESSEE or any interruption of LESSEE’S
business. If such tests indicate the presence of any environmental condition
caused or exacerbated during the Term by LESSEE or any LESSEE PARTY or arising
during LESSEE’s occupancy, LESSEE shall reimburse LESSOR for the cost of
conducting such tests (except to the extent such environmental condition arises
from or is caused or exacerbated by the gross negligence or willful misconduct
of LESSOR, its employees, agents, contractors, guests or invitees). The phrase
“environmental condition” shall mean any adverse condition relating to the
release of any Hazardous Materials to the environment, including surface water,
groundwater, drinking water supply, land, surface or subsurface strata or the
ambient air. In the event of any such environmental condition, LESSEE shall
promptly take any and all steps necessary to rectify the same to the
satisfaction of the applicable agencies.

13.3 LESSEE’s Indemnification. LESSEE shall indemnify, defend and hold harmless
LESSOR from and against any and all claims, judgments, causes of action,
damages, penalties, fines, costs, liabilities, losses and expenses arising at
any time during or after the Term from (a) LESSEE’s and/or any LESSEE PARTY’s
breach of this Section 13 or (b) the presence, spill and/or release of Hazardous
Materials brought onto the Premises by or for LESSEE and/or any LESSEE PARTY
during the Term, in each case except to the extent arising from, caused by or in
any way connected to the gross negligence or willful misconduct of LESSOR, its
employees, agents, contractors, guests or invitees. This indemnity shall
include, without limitation, the cost of any required or necessary repair,
cleanup or detoxification, and the preparation and implementation of any
closure, monitoring or other required plans, whether such action is required or
necessary prior to or following the termination of this Lease. Neither the
written consent by LESSOR to the presence of Hazardous Materials on, under or
about the Premises, nor the strict compliance by LESSEE with all Environmental
Laws, shall excuse LESSEE from LESSEE’s obligation of indemnification pursuant
hereto. LESSEE’s obligations pursuant to the foregoing indemnity shall survive
the expiration or termination of this Lease.

13.4 LESSOR’s Indemnification. LESSOR shall indemnify, defend and hold harmless
LESSEE from and against any and all claims, judgments, causes of action,
damages, penalties, fines, costs, liabilities, losses and expenses arising at
any time during or after the Term from (a) any environmental condition or
Hazardous Materials that come to exist on, under or about the Premises during
the Term as a result of or in connection with the activities of LESSOR, its
employees, agents, contractors, guests or invitees or (b) any environmental
condition or Hazardous Materials which come to exist on, under or about the
Premises after the Term, in each case except to the extent arising from, caused
by or in any way connected to the negligence or willful misconduct of LESSEE,
its employees, agents, contractors, guests or invitees. This indemnity shall
include, without limitation, the cost of any required or necessary repair,
cleanup or detoxification, and the preparation and implementation of any
closure, monitoring or other required plans, whether such action is required or
necessary prior to or following the termination of this Lease. Neither the
written consent by LESSEE to the presence of Hazardous Materials on, under or
about the Premises, nor the strict compliance by LESSOR with all Environmental
Laws, shall excuse LESSOR from LESSOR’s obligation of indemnification pursuant
hereto. LESSOR’s obligations pursuant to the foregoing indemnity shall survive
the expiration or termination of this Lease.

 

- 12 -



--------------------------------------------------------------------------------

13.5 Surrender of the Premises. Notwithstanding any other provision in this
Lease, upon expiration or earlier termination of this Lease, LESSEE shall
conduct an environmental site assessment (“ESA”) of the Premises with the
objective of evaluating the potential for releases of Hazardous Materials on the
Premises as a result of LESSEE’s operations on the Premises during the Term. The
ESA shall be conducted, at the expense of LESSEE, by a third-party environmental
consultant chosen by LESSEE and approved by LESSOR, which approval shall not be
unreasonably withheld. If the ESA reveals evidence of a release of Hazardous
Materials from LESSEE’s operations at the Premises during the Term, then LESSEE
shall conduct remedial action to address such release as required by applicable
Environmental Laws. LESSEE’s obligation to complete any such remedial action
initiated under this Section 13.5 shall survive the termination or expiration of
this Lease.

ARTICLE XIV

Surrender

14.1 Surrender. LESSEE shall deliver and surrender to LESSOR possession of the
Premises upon expiration of this Lease or its earlier termination in
substantially the same condition as exists on the Effective Date (except for
normal wear and tear and, subject to the provisions of Article XV, damage by
fire or other casualty, the elements and any cause beyond LESSEE’s reasonable
control).

14.2 Surrender of LESSEE’s Machinery and Equipment & Trade Fixtures. LESSEE may,
at its option, remove all equipment, fixtures and machinery related to its “nab”
technology and all other assets of LESSEE at the Premises (including, without
limitation, any inventory, records, raw materials, WIP, furnished goods,
supplies, vehicles, office furniture, computers and other hardware and software)
(collectively the “Retained Equipment”), whose title shall be retained by LESSEE
on the expiration or earlier termination of this Lease. Within thirty (30) days
from the expiration or earlier termination of this Lease, LESSEE shall remove
the Retained Equipment from the Premises at no cost to LESSOR. Any damage to the
Premises caused by the removal of the Retained Equipment shall be restored by
LESSEE to the condition that existed prior to such removal. LESSEE’s obligation
to observe or perform this covenant shall survive the expiration or termination
of this Lease.

ARTICLE XV

Destruction Of Premises

15.1 Termination for Major Casualties. In the event that the Premises are
damaged or destroyed by fire, windstorm or any other casualty (a “Casualty”) to
such an extent that, in the commercially reasonable judgment of either party,
(a) at least 75% of the rentable area of the Premises cannot be occupied and
used by either party in the ordinary course of business or (b) any damage or
destruction to the Premises cannot be repaired within one hundred eighty (180)
days from the date of the Casualty (each such event, a “Material

 

- 13 -



--------------------------------------------------------------------------------

Casualty”), or if insurance proceeds (excluding the amount of the deductible
under the applicable insurance) shall be insufficient to restore such Casualty
(unless such insufficiency is the result of either party’s failure to maintain
the insurance required under this Lease), then either party shall have the right
to terminate this Lease as of the date of such Casualty (notwithstanding any
contrary provisions in the Lease) by furnishing written notice to the other
party to that effect not more than thirty (30) days after the Casualty. If
either party so terminates this Lease under this Section 15.1, the Rent and
additional rent with respect thereto shall be prorated and paid or refunded, as
appropriate, from the date of the Material Casualty.

15.2 Restoration of Damage. In the event of a Casualty that is not a Material
Casualty, or if neither party elects to exercise its right to terminate this
Lease as provided in Section 15.1 above in connection with a Material Casualty,
then LESSOR, at its expense (subject to reimbursement from any proceeds of
insurance arising from the applicable Casualty), shall repair and restore the
Premises to a condition at least equivalent to the condition that prevailed
immediately before such Casualty with reasonable diligence and continuity. If,
during the period of such repair and restoration, LESSEE is unable to reasonably
use all or any part of the Premises in the ordinary course of LESSEE’s business
without material interference or impairment, then LESSEE shall receive a
reduction in the Rent and additional rent proportionate to the fraction of the
Premises unusable by LESSEE in the ordinary course of its business without
material interference or impairment from the date of the applicable Casualty
until LESSEE is again reasonably able to use the entire Premises without
material interference or impairment. If LESSOR is obligated to repair and
restore the Premises as aforesaid, LESSEE shall make available to LESSOR all
insurance proceeds received on account of the applicable Casualty (other than
any insurance proceeds attributable to LESSEE’s property), and LESSOR shall
apply such proceeds towards the cost of such repair and restoration to the
extent necessary to comply with this Section 15.2.

ARTICLE XVI

Condemnation

16.1 Condemnation of the Premises. In the event that title to all or any
material part of the Premises shall be taken for any public or quasi-public use
under any statute or right of eminent domain, or by private purchase in lieu
thereof, either party may terminate this Lease on the date of transfer of such
title.

16.2 Notice of Service of Process. Each party shall give the other immediate
notice of the service on them or either of them of any legal process in
connection with any such condemnation proceedings. Each party shall execute and
deliver to the other all reasonable instruments that may be reasonably required
to effectuate the provisions hereof.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE XVII

Events of Default and Remedies

17.1 LESSEE Default. The following shall constitute a LESSEE Default under this
Lease: (a) if LESSEE shall fail to pay the Rent, and/or any additional rent,
expense or charge under this Lease within ten (10) days after receipt by LESSEE
of written notice that they are due; or (b) if LESSEE shall neglect or fail to
perform or observe, in any material respect, any other covenants, terms,
provisions or conditions to be performed or observed by LESSEE under this Lease
within thirty (30) days after written notice of said default is given by LESSOR.
If the default included in Section 17.1(b) cannot reasonably be cured within
thirty (30) days, LESSEE shall not be in default of this Lease if LESSEE
commences to cure the default within such thirty (30) day period and diligently
and in good faith continues to cure the default.

17.2 LESSOR’s Remedies. Upon the occurrence and during the continuance of any
LESSEE Default specified in Section 17.1, LESSOR may, at its option, terminate
this Lease, in which case:

(a) Neither LESSEE nor any person claiming through or under LESSEE shall be
entitled to acquire or remain in possession of the Premises, and LESSOR shall
have no further liability hereunder to LESSEE or any person claiming through or
under LESSEE, and if LESSEE or any such person is in possession, LESSEE or any
such person shall forthwith quit and surrender the Premises to LESSOR without
further demand or notice, and LESSOR may lawfully enter the Premises, using such
remedies as may be available under the law, and remove all persons and chattels
therefrom and LESSOR shall not be liable for damages or otherwise by reason of
re-entry or termination of this Lease or its terms;

(b) LESSOR shall have the right of eviction and the right to invoke any remedy
allowed at law or in equity as if re-entry, unlawful detainer proceedings and
other remedies were not herein provided for; and

(c) Notwithstanding anything contained herein to the contrary, the exercise of
any remedy provided pursuant to this Lease or under law shall not deprive LESSOR
of other actions against the LESSEE for possession or rent, and all such
remedies are non-exclusive and can be exercised concurrently or separately as
LESSOR desires.

ARTICLE XVIII

Certificates/Waivers

18.1 Certificates. Either party shall, without charge, at any time and from time
to time hereafter, within ten (10) business days after written request of the
other, certify by written instrument duly executed and acknowledged to any
mortgagee or purchaser, or proposed mortgagee or proposed purchaser, or any
other person specified in such request: (a) as to whether this Lease has been
supplemented or amended, and if so, the substance and manner of such supplement
or amendment; (b) as to the validity, force and effect of this Lease, in
accordance with its terms as then provided; (c) as to the existence of any
default thereunder; (d) as to the

 

- 15 -



--------------------------------------------------------------------------------

existence of any offsets, counterclaims or defenses thereto on the part of such
other party; (e) as to the commencement and expiration dates of the term of this
Lease; and (f) as to any other matters as may reasonably be so requested. Any
such certificate may be relied upon by the party requesting it and any other
person to whom the same may be exhibited or delivered and the contents of such
certificate shall be binding on the party executing the same.

18.2 LESSOR Waiver of Liens. LESSOR hereby expressly waives any landlord’s lien,
whether contractual or statutory, to any of LESSEE’s Property. Additionally,
from time to time, and in any event within thirty (30) days following a written
request by LESSEE, LESSOR shall, unless LESSEE is then in default hereunder,
execute and return to LESSEE a written waiver (on any form reasonably required)
of LESSOR’s lien rights under applicable law with respect to any of LESSEE’s
Property.

ARTICLE XIX

MISCELLANEOUS PROVISIONS

19.1 Assignment or Subleasing Prohibited. LESSEE is prohibited from subletting
the Premises in whole or in part, or of transferring or in any way assigning or
conveying this Lease in whole or in part to any person other than a subsidiary
or an affiliate or parent corporation of LESSEE, without the prior written
consent of LESSOR. If LESSEE sublets, transfers or in any way assigns or conveys
this Lease, in whole or in part, to a subsidiary or an affiliate or parent
corporation of LESSEE, LESSEE shall provide LESSOR with prior written notice of
said action. LESSEE’s violation of this clause constitutes just cause for LESSOR
to terminate and cancel the Lease.

19.2 Quiet Enjoyment. LESSEE, upon paying the Rent and all additional rent and
other charges, and performing all the other terms of this Lease, shall quietly
have and enjoy the Premises during the term of this Lease without hindrance or
interference by anyone claiming by or through LESSOR.

19.3 Access. LESSOR reserves the right, in accordance herewith, to enter the
Premises in order to inspect the same after 24 hour prior notice to LESSEE or as
is otherwise reasonably necessary in the operation and/or protection of the
Premises, its components or persons therein; provided however, that LESSOR shall
take reasonable commercial efforts to minimize any disturbance to LESSEE or any
interruption of LESSEE’s business.

19.4 Amendments. This Lease may not be amended, modified or terminated nor may
any obligation hereunder be waived orally, and no such amendment, modification,
termination or waiver will become effective for any purpose unless it is in
writing and signed by the party against whom enforcement thereof is sought.

19.5 Waiver. Failure on the part of either party to complain of any action or
non-action on the part of the other party, no matter how long the same may
continue, shall never be deemed to be a waiver by such party of any of its
rights hereunder. No waiver at any time of any of the provisions hereof by
either party shall be construed as a waiver of any of the other provisions
hereof, and either’s waiver at any time of any of the provisions hereof shall
not be construed as a waiver at any subsequent time of the same provisions. The
consent or approval by either party to or of any action by the other party
requiring such consent or approval shall not be deemed to waive or render
unnecessary said party’s consent or approval to or of any subsequent similar
act.

 

- 16 -



--------------------------------------------------------------------------------

19.6 Invalidity of Particular Provisions. If any term or provision of this Lease
or the application thereof to any person or circumstance shall, to any extent,
be invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

19.7 Provisions Binding, Etc. Except as herein otherwise specifically provided,
the terms hereof shall be binding upon and shall inure to the benefit of the
successors and assigns, respectively, of LESSOR and LESSEE. Each term and each
provision of this Lease to be performed by LESSEE shall be construed to be both
a covenant and a condition. The reference contained to successors and assigns or
LESSEE is not intended to constitute a consent to assignment by LESSEE, but has
reference only to those instances in which LESSOR may later give written consent
to a particular assignment as required by this Lease.

19.8 Governing Law. This Lease shall be governed exclusively by the provisions
hereof and by the laws of the State of Delaware as the same may from time to
time exist.

19.9 Notices. All notices, requests, consents and other communications hereunder
shall be deemed given: (i) when delivered if delivered personally (including by
courier); (ii) on the third day after mailing, if mailed, postage prepaid, by
registered or certified mail (return receipt requested); (iii) on the day after
mailing if sent by a nationally recognized overnight delivery service which
maintains records of the time, place, and recipient of delivery; or (iv) upon
receipt of a confirmed transmission, if sent by telex, telecopy or facsimile
transmission, in each case to the parties at the following addresses or to other
such addresses as may be furnished in writing by one party to the others:

If intended for LESSEE, addressed to it at:

ABRAXIS BIOSCIENCE, LLC

11755 Wilshire Boulevard

Suite 2000

Los Angeles, CA 90025

Fax: (310) 883-3138

Attention: General Counsel

with copies to:

ABRAXIS BIOSCIENCE, INC.

11755 Wilshire Boulevard

Suite 2000

Los Angeles, CA 90025

Fax: (310) 883-3138

Attention: General Counsel

 

- 17 -



--------------------------------------------------------------------------------

If intended for LESSOR, addressed to it at:

APP PHARMACEUTICALS, LLC

1501 East Woodfield Road

Suite 300 East

Schaumburg, IL 60173-5837

Attention: General Counsel

with copies to:

APP PHARMACEUTICALS, INC.

1501 East Woodfield Road

Suite 300 East

Schaumburg, IL 60173-5837

Attention: General Counsel

19.10 Right to Cure Defaults. Either party may, but shall not be obligated to,
cure at any time, after written notice and reasonable opportunity to cure, any
default by the other party under this Lease; and whenever a party so elects, all
costs and expenses incurred by such party in curing a default, including,
without limitation, reasonable attorneys’ fees together with interest on the
amount of costs and expenses so incurred at the rate of two percent (2%) over
and above the prevailing prime rate per annum charged by JP Morgan Chase in New
York, New York (the “Rate”) at the time, shall be paid by the defaulting party
within ten (10) days from written demand and evidence of payment therefor, and
as to LESSEE shall be recoverable as additional rent. Interest shall accrue at
said rate from and after the due date of any payment of the Rent, additional
rent or any payment by LESSEE or LESSOR described in this Lease.

19.11 Delivery of this Instrument. This instrument cannot be construed to be a
proposal of either LESSOR to LESSEE, nor of LESSEE to LESSOR, and shall have no
effect whatsoever between the parties herein named unless properly executed by
both parties, it being understood that this instrument has been delivered for
examination only, but without any purpose whatsoever of creating or confirming
any contractual relationship between LESSOR and LESSEE; provided, however, that
upon proper execution of this Lease by both parties, this Section 19.11 shall be
null and void.

19.12 Headings. The headings throughout this Lease are for convenience and
reference only, and the words contained therein shall in no way be held to
explain, modify or aid in the interpretation, construction or meaning of the
provisions of this Lease.

19.13 Effect of Unavoidable Delays. The provisions of this section shall be
applicable if there shall occur, during the Term, or prior to the commencement
thereof any (i) strike(s), lockout(s) or labor dispute(s); or (ii) inability to
obtain labor or materials, or reasonable substitutes therefor; or acts of God,
governmental restrictions, regulations or controls, enemy or hostile
governmental

 

- 18 -



--------------------------------------------------------------------------------

action, civil commotion, fire or other casualty or other conditions similar to
those enumerated in this item (ii) beyond the reasonable control of the party
obligated to perform. If LESSOR or LESSEE shall, as the result of any of the
above described events, fail punctually to perform any obligation on its part to
be performed, under this Lease, then such failure shall be excused and not be a
breach of this Lease by the party in question, but only to the extent occasioned
by such event. If any right or option of either party to take any action under
or with respect to this Lease is conditioned upon the same being exercised
within any prescribed period of time or at or before a named date, then such
prescribed period of time and such named date shall be deemed to be extended or
delayed, as the case may be for a period equal to the period of the delay
occasioned by any above-described event. Notwithstanding anything herein
contained, however, the provisions of this section shall not be applicable to
LESSEE’S obligation to pay rent or its obligations to pay any other sum, monies,
costs, charges or expenses required to be paid by LESSEE hereunder, and to
LESSOR’S obligations under the provisions of Article IV.

19.14 No Representation. Neither LESSOR, LESSOR nor their respective agents have
made any representation, warranty or promise with respect to the Premises,
except as herein expressly set forth.

19.15 Relationship of Parties. LESSOR and LESSEE shall not be considered or
deemed to be joint ventures or partners and neither shall have the power to bind
or obligate the other except as set forth herein.

19.16 Counterparts. This Lease may be simultaneously executed in counterparts,
each of which when so executed and delivered, shall constitute an original,
fully enforceable counterpart for all purposes. Any such counterpart may be
executed by facsimile signature with only verbal confirmation, and when so
executed and delivered shall be deemed an original and such counterpart(s)
together shall constitute only one original.

19.17 Severability. The provisions of this Lease shall be deemed separable.
Therefore, if any part of this Lease is rendered void, invalid or unenforceable,
such rendering shall not affect the validity or enforceability of the remainder
of this Lease.

19.18 Authority. Each party warrants that it has full power, authority and legal
right to execute and deliver this Lease and to keep and observe all of the terms
and provisions of this Lease on such party’s part to be observed and performed.
Each party warrants that this Lease is its valid and enforceable obligation.

19.19 Mitigation of Damages. The parties shall use reasonable commercial efforts
to mitigate any of its damages hereunder.

19.20 No Broker. Each of LESSOR and LESSEE represents and warrants to the other
party that its has not negotiated with any broker in connection with this Lease
and that this Lease was negotiated directly by LESSOR and LESSEE. Each party
hereby agrees to indemnify the other against all claims, damages, costs and
expenses incurred by the indemnified party as a result of the breach of the
foregoing representation or warranty by the indemnifying party.

 

- 19 -



--------------------------------------------------------------------------------

19.21 Incorporation. The recitals set forth above under “RECITALS” are
incorporated herein by reference.

19.22 Damages. Neither party shall be responsible for consequential, indirect,
special or punitive damages.

19.23 Confidentiality—LESSOR. As used in this Section 19.24, “Information” means
all information, whether printed, written, verbal, electronic on computer disk,
CAD, photographic or otherwise, relating to LESSOR, including, without limiting
the generality of the foregoing, financial information and all disclosure of
information which relate to LESSOR’s manufacturing practices.

(a) In the event LESSEE shall become receives any Information, LESSEE agrees to
(i) immediately return to LESSOR any such Information, including, without
limitation, any copies of the Information which may have been made, without
retaining copies, summaries, extracts of information, analyses, reports or other
documents that constitute Information and (ii) keep the knowledge of any
Information in strict confidence and to not disclose, divulge or communicate,
directly or indirectly, intentionally or inadvertently, Information to any
person or entity. LESSEE shall not make any copies or reproduce the Information.
Any Information obtained by LESSEE shall not confer any rights or interests in
the Information to LESSEE or anyone else. All Information and any rights related
thereto are and remain the exclusive and absolute property of LESSOR. This Lease
does not constitute or create any duty or obligation on the part of LESSOR to
provide any Information to LESSEE.

(b) If LESSEE or anyone else for whom LESSEE is liable breaches or attempts to
breach the provisions of this Section 19.23, the injury to LESSOR may be
irreparable and money damages may not be an adequate remedy. In such event,
LESSOR shall be entitled, in addition to all remedies available at law or in
equity, to obtain from any court of competent jurisdiction an injunction
prohibiting LESSEE or such other person from any further breach or attempted
breach of this Section 19.23.

19.24 Confidentiality—LESSEE. As used in this Section 19.24, “Information” means
all information, whether printed, written, verbal, electronic on computer disk,
CAD, photographic or otherwise, relating to LESSEE, including, without limiting
the generality of the foregoing, financial information and all disclosure of
information which relate to LESSEE’s manufacturing practices.

(a) In the event LESSOR shall receives any Information, LESSOR agrees to
(i) immediately return to LESSEE any such Information, including, without
limitation, any copies of the Information which may have been made, without
retaining copies, summaries, extracts of information, analyses, reports or other
documents that constitute Information and (ii) keep the knowledge of any
Information in strict confidence and to not disclose, divulge or communicate,
directly or indirectly, intentionally or inadvertently, Information to any
person or entity. LESSOR shall not make any copies or reproduce the Information.
Any Information obtained by LESSOR shall not confer any rights or interests in
the Information to LESSOR or anyone else. All Information and any rights related
thereto are and remain the exclusive and absolute property of LESSEE. This Lease
does not constitute or create any duty or obligation on the part of LESSEE to
provide any Information to LESSOR.

 

- 20 -



--------------------------------------------------------------------------------

(b) If LESSOR or anyone else for whom LESSOR is liable breaches or attempts to
breach the provisions of this Section 19.24, the injury to LESSEE may be
irreparable and money damages may not be an adequate remedy. In such event,
LESSEE shall be entitled, in addition to all remedies available at law or in
equity, to obtain from any court of competent jurisdiction an injunction
prohibiting LESSOR or such other person from any further breach or attempted
breach of this Section 19.24.

19.25 Attorneys’ Fees. In any action or proceeding which either party brings
against the other to enforce its rights hereunder, the non-prevailing party
shall pay all costs incurred by the prevailing party, including reasonable
attorneys’ fees, which amounts shall be a part of the judgment in said action or
proceeding.

19.26 Entire Agreement. This Lease, including the Exhibits attached hereto, and
the documents referred to herein, if any, constitute the entire agreement
between LESSOR and LESSEE with respect to the leasing of the Premises, and shall
not affect any prior or contemporaneous agreements, understandings, proposals
and other representations between them.

 

- 21 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Lease as of the date first
above written.

 

APP PHARMACEUTICALS, LLC     ABRAXIS BIOSCIENCE, LLC “LESSOR”     “LESSEE” By:  
/s/ Patrick Soon-Shiong     By:   /s/ Patrick Soon-Shiong Name:   Patrick
Soon-Shiong     Name:   Patrick Soon-Shiong Title:   CEO     Title:   CEO